      Case 1:21-cv-00052-AWI-SKO Document 6 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
     RONALD HARRIS,                                     Case No. 1:21-cv-00052-AWI-SKO
 8
                        Plaintiff,                      ORDER TO AMEND PLAINTIFF’S
 9           v.                                         APPLICATION TO PROCEED IN
                                                        FORMA PAUPERIS OR PAY FILING
10   FRESNO COUNTY SHERIFF                              FEE
     DEPARTMENT, et al.,
11                                                      (Doc. 2)
                        Defendants.                 /
12
                                                  ORDER
13

14          Plaintiff Ronald Harris, proceeding pro se, filed a complaint on January 14, 2021, along

15 with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1 & 2.)

16 Plaintiff’s application indicates that he has money from “other sources,” but does not “describe . . .

17 each source of money” or “state the amount received, as well as what you expect you will continue

18 to receive.” (See Doc. 2 at 1.) In addition, Plaintiff indicates he is in custody at Fresno County

19 Jail but does not provide a completed certification of his prison trust account by that institution.

20 (See id. at 2.) Therefore, the Court is unable to determine at this time whether Plaintiff is entitled

21 to proceed without prepayment of fees in this action.

22          Accordingly, IT IS HEREBY ORDERED that, within 28 days from the date of this

23 Order, Plaintiff shall either (1) file an amended application to proceed in forma pauperis that

24 fully responds to all applicable questions, including (a) the source and amount of money he has

25 received and he is expected to receive and (b) his prison trust account statement certified by

26 Fresno County Jail, or (2) pay the $400.00 filing fee for this action.
27
     IT IS SO ORDERED.
28
     Case 1:21-cv-00052-AWI-SKO Document 6 Filed 01/21/21 Page 2 of 2


 1 Dated:   January 21, 2021                      /s/   Sheila K. Oberto   .
                                          UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                         2
